Exhibit 10.1 EXECUTION VERSION CUSIP NUMBER: 50048RAA7 SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 12, 2016 among KONA GRILL, INC., as Borrower, THE LENDING INSTITUTIONS NAMED HEREIN, as Lenders, and keybank national association, as an LC Issuer, Swing Line Lender, as the Administrative Agent, as the Sole Lead Arranger and the Sole Bookrunner $ Senior Secured Credit Facility EXECUTION VERSION ARTICLE I. DEFINITIONS AND TERMS 1 Section 1.01 Certain Defined Terms 1 Section 1.02 Computation of Time Periods 37 Section 1.03 Accounting Terms 37 Section 1.04 Terms Generally 37 ARTICLE II. THE TERMS OF THE CREDIT FACILITY 38 Section 2.01 Establishment of the Credit Facility 38 Section 2.02 Revolving Facility 38 Section 2.03 Swing Line Facility 39 Section 2.04 Letters of Credit 41 Section 2.05 Notice of Borrowing 45 Section 2.06 Funding Obligations; Disbursement of Funds 46 Section 2.07 Evidence of Obligations 47 Section 2.08 Interest; Default Rate 48 Section 2.09 Conversion and Continuation of Loans 49 Section 2.10 Fees 49 Section 2.11 Termination and Reduction of Revolving Commitments 50 Section 2.12 Voluntary and Mandatory Prepayments of Loans 51 Section 2.13 Method and Place of Payment 54 Section 2.14 Defaulting Lenders 55 Section 2.15 Cash Collateral 57 Section 2.16 Increase in Credit Facility 58 Section 2.17 Maturity Extension 60 ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES 63 Section 3.01 Increased Costs, Illegality, etc 63 Section 3.02 Breakage Compensation 64 Section 3.03 Net Payments 65 Section 3.04 Increased Costs to LC Issuers 68 Section 3.05 Change of Lending Office; Replacement of Lenders 69 ARTICLE IV. CONDITIONS PRECEDENT 70 Section 4.01 Conditions Precedent at Closing Date 70 Section 4.02 Conditions Precedent to All Credit Events 73 ARTICLE V. REPRESENTATIONS AND WARRANTIES 73 Section 5.01 Corporate Status 73 Section 5.02 Corporate Power and Authority 74 Section 5.03 No Violation 74 Section 5.04 Governmental Approvals 74 Section 5.05 Litigation 74 Section 5.06 Use of Proceeds; Margin Regulations 74 Section 5.07 Financial Statements 75 Section 5.08 Solvency 75 Section 5.09 No Material Adverse Change 76 Section 5.10 Tax Returns and Payments 76 Section 5.11 Title to Properties, etc 76 Section 5.12 Lawful Operations, etc 76 Section 5.13 Environmental Matters 77 -i- TABLE OF CONTENTS (continued) Page Section 5.14 Compliance with ERISA 77 Section 5.15 Intellectual Property, etc 77 Section 5.16 Investment Company Act, etc 78 Section 5.17 Insurance 78 Section 5.18 Labor Relations 78 Section 5.19 Security Interests 78 Section 5.20 True and Complete Disclosure 78 Section 5.21 Defaults 79 Section 5.22 Capitalization 79 Section 5.23 [Reserved.] 79 Section 5.24 Anti-Terrorism and Anti-Money Laundering Law Compliance 79 Section 5.25 Location of Bank Accounts 79 Section 5.26 Material Contracts 80 Section 5.27 Affiliate Transactions 80 Section 5.28 Common Enterprise 80 ARTICLE VI. AFFIRMATIVE COVENANTS 80 Section 6.01 Reporting Requirements 80 Section 6.02 Books, Records and Inspections 84 Section 6.03 Insurance 84 Section 6.04 Payment of Taxes and Claims 85 Section 6.05 Corporate Franchises 85 Section 6.06 Good Repair 85 Section 6.07 Compliance with Statutes, etc 86 Section 6.08 Compliance with Environmental Laws 86 Section 6.09 Certain Subsidiaries to Join in Guaranty 86 Section 6.10 Additional Security; Real Property Matters; Further Assurances 87 Section 6.11 Most Favored Covenant Status 88 Section 6.12 Control Agreements 88 Section 6.13 [Reserved] 88 Section 6.14 Senior Debt 88 Section 6.15 Subordination 88 Section 6.16 Lender Meetings 88 Section 6.17 Post Closing Obligations 89 ARTICLE VII. NEGATIVE COVENANTS 89 Section 7.01 Changes in Business 89 Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc 89 Section 7.03 Liens 90 Section 7.04 Indebtedness 90 Section 7.05 Investments and Guaranty Obligations 91 Section 7.06 Restricted Payments 92 Section 7.07 Financial Covenants 93 Section 7.08 Limitation on Certain Restrictive Agreements 93 Section 7.09 Transactions with Affiliates 94 Section 7.10 Plan Terminations, Minimum Funding, etc 94 Section 7.11 Modification of Certain Agreements 94 -ii- TABLE OF CONTENTS (continued) Page Section 7.12 Bank Accounts 94 Section 7.13 Anti-Terrorism Laws 95 Section 7.14 Fiscal Year 95 Section 7.15 Lease Incurrence Test 95 ARTICLE VIII. EVENTS OF DEFAULT 95 Section 8.01 Events of Default 95 Section 8.02 Remedies 97 Section 8.03 Application of Certain Payments and Proceeds 98 ARTICLE IX. THE ADMINISTRATIVE AGENT 99 Section 9.01 Appointment 99 Section 9.02 Delegation of Duties Section 9.03 Exculpatory Provisions Section 9.04 Reliance by Administrative Agent Section 9.05 Notice of Default Section 9.06 Non-Reliance Section 9.07 No Reliance on Administrative Agent’s Customer Identification Program Section 9.08 USA Patriot Act Section 9.09 Indemnification Section 9.10 The Administrative Agent in Individual Capacity Section 9.11 Successor Administrative Agent Section 9.12 Other Agents Section 9.13 Collateral Matters Section 9.14 Agency for Perfection Section 9.15 Proof of Claim Section 9.16 Posting of Approved Electronic Communications Section 9.17 Credit Bidding ARTICLE X. GUARANTY Section 10.01 Guaranty by the Borrower Section 10.02 Additional Undertaking Section 10.03 Guaranty Unconditional Section 10.04 Borrower Obligations to Remain in Effect; Restoration Section 10.05 Waiver of Acceptance, etc Section 10.06 Subrogation Section 10.07 Effect of Stay Section 10.08 Keepwell ARTICLE XI. MISCELLANEOUS Section 11.01 Payment of Expenses etc Section 11.02 Indemnification Section 11.03 Right of Setoff Section 11.04 Equalization Section 11.05 Notices Section 11.06 Successors and Assigns Section 11.07 No Waiver; Remedies Cumulative Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial -iii- TABLE OF CONTENTS (continued) Page Section 11.09 Counterparts Section 11.10 Integration Section 11.11 Headings Descriptive Section 11.12 Amendment or Waiver; Acceleration by Required Lenders Section 11.13 Survival of Indemnities Section 11.14 Domicile of Loans Section 11.15 Confidentiality Section 11.16 Limitations on Liability of the LC Issuers Section 11.17 General Limitation of Liability Section 11.18 No Duty Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc Section 11.20 Survival of Representations and Warranties Section 11.21 Severability Section 11.22 Independence of Covenants Section 11.23 Interest Rate Limitation Section 11.24 USA Patriot Act Section 11.25 Advertising and Publicity Section 11.26 Release of Guarantees and Liens Section 11.27 Payments Set Aside EXHIBITS Exhibit A-1 Form of Term Facility Note Exhibit A-2 Form of Revolving Facility Note Exhibit A-3 Form of Swing Line Note Exhibit B-1 Form of Notice of Borrowing Exhibit B-2 Form of Notice of Continuation or Conversion Exhibit B-3 Form of LC Request Exhibit C [Reserved] Exhibit D Form of Solvency Certificate Exhibit E Form of Compliance Certificate Exhibit F Form of Closing Certificate Exhibit G Form of Assignment Agreement Exhibit H-1 Form of U.S. Tax Compliance Certificate Exhibit H-2 Form of U.S. Tax Compliance Certificate Exhibit H-3 Form of U.S. Tax Compliance Certificate Exhibit H-4 Form of U.S. Tax Compliance Certificate -iv- EXECUTION VERSION SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October 12, 2016 among the following: (i) Kona Grill, Inc. , a Delaware corporation (the “ Borrower ”); (ii) the lenders from time to time party hereto (each a “ Lender ” and collectively, the “ Lenders ”); and (iii) KeyBank National Association , as the administrative agent (the “ Administrative Agent ”), as the Swing Line Lender (as hereinafter defined), an LC Issuer (as hereinafter defined), and as the sole lead arranger and sole bookrunner (in such capacity, the “ Arranger ”). PRELIMINARY STATEMENTS: (1)The Borrower, certain Lenders and the Administrative Agent are party to that certain Amended and Restated Credit Agreement, dated as of November 7, 2014 (as amended, restated, supplemented or otherwise modified prior to the date hereof, the “ Existing Credit Agreement ”). The Borrower has requested that the Lenders, the Swing Line Lender and each LC Issuer agree to certain amendments to the Existing Credit Agreement in order to (a) provide funds for working capital needs and for other general corporate purposes of the Borrower and (b) pay certain fees and expenses incurred in connection with the negotiation and documentation of this Agreement and the other Loan Documents. Accordingly, upon satisfaction of the conditions set forth herein, the Existing Credit Agreement (including all exhibits and schedules thereto) shall be amended and restated in its entirety and replaced by this Agreement. Subject to and upon the terms and conditions set forth herein, the Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit and make available to the Borrower the credit facilities provided for herein for the foregoing purposes. AGREEMENT: In consideration of the premises and the mutual covenants contained herein, the parties hereto agree as follows: ARTICLE I. DEFINITIONS AND TERMS Section 1.01 Certain Defined Terms . As used herein, the following terms shall have the meanings herein specified unless the context otherwise requires: “ 1934 Act ” means the Securities Exchange Act of 1934, as amended. “ Acquisition ” means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (i) the acquisition of all or substantially all of the assets of any Person, or any business or division of any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity Interests of any Person, or (iii) the acquisition of another Person by a merger, consolidation, amalgamation or any other combination with such Person. “ Additional Security Documents ” has the meaning provided in Section 6.10(a) . “ Adjusted LIBOR Rate ” means with respect to each Interest Period for a LIBOR Rate Loan, (i)the rate per annum equal to the offered rate appearing on Reuters Screen LIBOR01 Page (or on the appropriate page of any successor to or substitute for such service, or, if such rate is not available, on the appropriate page of any generally recognized financial information service, as selected by the Administrative Agent from time to time) that displays an average ICE Benchmark Administration (or any successor thereto) Interest LIBOR Rate at approximately 11:00 A.M. (London time) two Business Days prior to the commencement of such Interest Period, for deposits in Dollars with a maturity comparable to such Interest Period, divided (and rounded to the nearest 1/100th of 1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of all reserve requirements (including, without limitation, any marginal, emergency, supplemental, special or other reserves and without benefit of credits for proration, exceptions or offsets that may be available from time to time) applicable to any member bank of the Federal Reserve System in respect of Eurocurrency liabilities as defined in Regulation D (or any successor category of liabilities under Regulation D); provided , however , that if the rate referred to in clause (i) above is not available at any such time for any reason, then the rate referred to in clause (i) shall instead be the interest rate per annum, as determined by the Administrative Agent, to be the average (rounded to the nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars in an amount equal to the amount of such LIBOR Rate Loan are offered to major banks in the London interbank market at approximately 11:00 A.M. (London time), two Business Days prior to the commencement of such Interest Period, for contracts that would be entered into at the commencement of such Interest Period for the same duration as such Interest Period; provided further , that notwithstanding the rate calculated in accordance with the foregoing, at no time shall the Adjusted Libor Rate be less than 0%. “ Administrative Agent ” has the meaning provided in the first paragraph of this Agreement and includes any successor to the Administrative Agent appointed pursuant to Section 9.11 . “ Administrative Agent Fee Letter ” means the Amended and Restated Fee Letter dated on or about the date hereof between the Borrower and the Administrative Agent. “ Affiliate ” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under direct or indirect common control with such Person, or, in the case of any Lender that is an investment fund, the investment advisor thereof and any investment fund having the same investment advisor. A Person shall be deemed to control a second Person if such first Person possesses, directly or indirectly, the power (i) to vote 10% or more of the securities having ordinary voting power for the election of directors or managers of such second Person or (ii) to direct or cause the direction of the management and policies of such second Person, whether through the ownership of voting securities, by contract or otherwise. Notwithstanding the foregoing, none of the Administrative Agent nor any Lender shall in any event be considered an Affiliate of the Borrower or any of its Subsidiaries. “ Agent Advances ” has the meaning provided in Section 9.13 . “ Aggregate Credit Facility Exposure ” means, at any time, the sum of (i) the Aggregate Revolving Facility Exposure at such time, (ii) the principal amount of Swing Loans outstanding at such time and (iii) the Aggregate Term Facility Exposure at such time. “ Aggregate Revolving Facility Exposure ” means, at any time, the sum of (i) the aggregate principal amount of all Revolving Loans made by all Lenders and outstanding at such time and (ii) the aggregate amount of the LC Outstandings at such time. “ Aggregate Term Facility Exposure ” means, at any time, the sum of (a) the aggregate amount of the unused Term Commitments at such time plus (b) the aggregate principal amount of the Term Loans of all Term Lenders outstanding at such time. 2 “ Agreement ” means this Second Amended and Restated Credit Agreement, including any exhibits or schedules, as the same may from time to time be amended, restated, amended and restated, supplemented or otherwise modified. “ Annual Restricted Payment Basket ” has the meaning provided to such term in Section 7.06(d)
